DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
In claims 1 and 13, the language “… the electrosurgical system configured to deliver a peak power …” should be changed for clarity.  
In claim 8, the language “…a temperature reading [[from the]] in proximity [[of]] to at least one return electrode …” should be changed for proper grammar. 
In claim 17, the language “… further comprising circuitry configured to selectively activate …” should be changed for clarity.  

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 calls for “…a return electrode separates from the instrument …” This language is ambiguous since it can be interpreted as a return electrode “configured to separate from the instrument” or a return electrode “a that is separate from the instrument.” 
Claim 22 recites “…towards the other, different tissue layer when the active electrode is operably oriented toward the fatty tissue layer.” There is insufficient antecedent basis for these limitations in the claim. Parent claim 1 describes a tissue and a fatty tissue, but not necessarily tissue layers. 
Claims 23 and 24 are rejected for depending on a rejected parent claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-29 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 17-29 of Juergens; Albert M. et al. (US 10492849 B2). 
Regarding instant claim 1, Juergens claims all limitations in patented claim 1.   
Regarding instant claim 13, Juergens claims all limitations in patented claim 22.  
Regarding instant claim 14, Juergens claims all limitations in patented claim 23.  
Regarding instant claim 15, Juergens claims all limitations in patented claim 24.  
Regarding instant claim 16, Juergens claims all limitations in patented claim 25.  
Regarding instant claims 2-12 and 17-29, Juergens claims all limitations in patented claims 2-12 and 17-29 according to table 1.
Table 1: Juergens double patenting
instant claim 
Juergens 
instant claim 
Juergens 
instant claim 
Juergens 
2
2
10
11
22
19
3
3
11
12
23
20
4
8
12
13
24
21
5
9
17
14
25
7
6
4
18
15
26
11
7
5
19
16
27
12
8
6
20
15
28
11
9
10
21
18
29
12




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heimbecher; Reed R. et al. US 20110276046 A1 [0146] The measurements of the electrical characteristics of the tissue provide information on the lumped electrical properties of the tissue between the electrodes. For instance, in one application, when an endocardial electrode 730 is placed on the posterior atrial wall 918, measuring value of the complex impedance before ablation would provide information on the fat layer 914 between the endocardial wall 918 and the esophagus 912. 
Davison; Terry S. et al. US 7572251 B1 (44) In one embodiment, the current limiting elements (discussed in detail above) are configured such that the active electrodes will shut down or turn off when the electrical impedance reaches a threshold level. When this threshold level is set to the impedance of the fatty tissue 4 surrounding nerves 6, the active electrodes will shut off whenever they come in contact with, or in close proximity to, nerves.
Rioux; Robert F. US 20080119846 A1 [0137] That is, if the tip electrode 224 enters another tissue structure from the layer of fat F, the measured impedance will conspicuously increase, thereby providing an indication that the tunneling probe 212 has veered away from the subcutaneous path, and that further advancement of the tunneling probe 212 should cease.
Haemmerich; Dieter US 20080051777 A1 [0058] For example, fat tissue can have lower electrical conductivity than skin tissue. Because of this variance in electrical conductivity, different tissues can effect more or less conversion of power to heat due to resistive heating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781